PER CURIAM:
John M. Cobin appeals from the district court’s order dismissing his complaint in part for lack of jurisdiction and granting summary judgment for the United States as to the remaining claims in his complaint. He also appeals from the order denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Co-bin v. United States, No. CA-04-2455HFF, 2005 WL 2195384 (D.S.C. July 29, 2005 & Aug. 19, 2005). We deny Cobin’s motion to appoint a law professor to prepare a legal discussion of an issue asserted by Cobin and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED